Citation Nr: 1446001	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-26 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for asbestosis prior to November 13, 2013.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU) prior to November 13, 2013.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and April 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which awarded a 60 percent rating for asbestosis, effective November 27, 2006, and denied a TDIU, respectively.  

In this regard, while the RO determined that both of the Veteran's claims were appealed from the April 2008 rating decision that denied entitlement to a TDIU, such rating decision did not address the severity of the Veteran's asbestosis.  Moreover, as his May 2008 notice of disagreement regarding both issues is timely as to the November 2007 rating decision that awarded a 60 percent rating for asbestosis, the Board finds that his appeal of such issue stems from such rating decision.

In his July 2009 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO (known as a Travel Board hearing); in a September 2011 correspondence and a July 2012 substantive appeal, he requested a Board hearing in Washington, D.C.; and, in a July 2014 substantive appeal, he again requested a Travel Board hearing.  As such, in a July 2014 letter, he was informed that his requested hearing had been scheduled for August 2014.  A review of the Veterans Appeals Control and Locator System reveals that the Veteran failed to appear for his scheduled hearing.  In August 2014, the Veteran confirmed that he wished to withdraw his hearing request and indicated that he had previously submitted a statement to the RO indicating such intention.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2013).  

In a July 2014 rating decision, the RO assigned a 100 percent rating for the Veteran's asbestosis, effective November 13, 2013.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims held that, on a claim for an increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit is awarded for the period of time on appeal.  In the present case, the maximum benefit has only been awarded for a portion of the time period on appeal, and, thus, the issue remains on appeal and has been characterized as shown on the title page of this decision.  

Likewise, as the Veteran's sole service-connected disability of asbestosis has been rated 100 percent as of November 13, 2013, the issue of entitlement to a TDIU based on such disability is rendered moot as of such date.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  For SMC purposes, a TDIU satisfies the requirement of a "service-connected disability rated as total."  See Buie at 251; see also Bradley at 293.  However, in the instant case, as the Veteran has only one service-connected disability evaluated as 100 percent as of November 13, 2013, a TDIU based on the same disability may not be assigned.  Therefore, the TDIU claim based on the Veteran's asbestosis is rendered moot as of such date.  Consequently, the Board has recharacterized the issue as shown on the title page of this decision.


The Board notes that in August 2011 the Veteran submitted a notice of disagreement with a July 2011 rating decision in which the RO denied service connection for coronary artery disease.  The RO issued a statement of the case on this issue in October 2014.  The Board notes that the Veteran has not yet perfected his appeal as to this issue and must submit a substantive appeal to the RO within the required time frame if he wishes to do so.  

The Board further notes that the Veteran submitted medical evidence related to gastroesophageal reflux disease (GERD) in November 2013 and polycythemia vera as secondary to asbestosis in January 2013.  In an August 2014 statement, the Veteran confirmed that he wished to file service connection claims as to these issues.  Such issues have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board notes, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records, the documents are either duplicative of the evidence in the VBMS file or irrelevant to the issues on appeal.  

The issue of entitlement to a TDIU prior to November 13, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  VA received the Veteran's claim for an increased rating for his asbestosis on November 27, 2006, and he was awarded a 100 percent rating for such disability as of November 13, 2013.  

2.  For the entire appeal period, the Veteran's asbestosis resulted in post-bronchodilator forced vital capacity (FVC) of no less than 54% or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of no less than 52%.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating in excess of 60 percent for asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.96, Diagnostic Code (DC) 6833.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  While the Veteran was not provided VCAA notice regarding his increased rating claim prior to the November 2007 rating decision, a January 2012 letter advised him of the evidence and information necessary to substantiate his claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Such letter further informed him of the information and evidence necessary to assign a disability rating and establish an effective date in accordance with Dingess/Hartman, supra.  

While the January 2012 letter was issued after the initial November 2007 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the January 2012 letter was issued, the Veteran's claim was readjudicated in the March 2012, June 2012, and July 2014 supplemental statements of the case.  Therefore, any defect with respect to the timing of proper VCAA notice has been cured.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). In this regard, service treatment records as well as post-service VA and private treatment records and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in October 2007 and February 2012 to assess the nature and severity of his asbestosis.  He has not alleged that such examinations were inadequate to adjudicate his claim.  Moreover, the Board finds that the examinations are adequate for adjudication purposes.  In this regard, such was predicated on an interview with the Veteran, a review of the records and full physical examination, with diagnostic testing, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

By way of background, the Veteran filed for service connection for asbestosis in October 2005.  In a September 2006 rating decision, service connection for such disability was granted and an initial noncompensable rating pursuant to DC 6833 was assigned, effective October 17, 2005.  The Veteran did not enter a notice of disagreement as the assigned rating.  Rather, in November 2006, he filed a claim for an increased rating for such disability.  In connection with such claim, he underwent a VA examination in October 2007, which revealed pulmonary function tests (PFTs) consistent with a 60 percent rating.  However, as examination was not received within one year of the issuance of the September 2006 rating decision, such rating decision remains final.  38 C.F.R. § 3.156(b).  Moreover, as discussed in the Introduction, while the RO determined that the Veteran's claim for an increased rating for asbestosis was appealed from the April 2008 rating decision that denied entitlement to a TDIU, such rating decision did not address the severity of the Veteran's asbestosis.  Furthermore, as his May 2008 notice of disagreement regarding both issues is timely as to the November 2007 rating decision that awarded a 60 percent rating for asbestosis, the Board finds that his appeal of such issue stems from such rating decision.  Consequently, the Board finds that the appeal period arises from the Veteran's November 26, 2006, claim for an increased rating for asbestosis.

As indicated previously, the Veteran's service-connected asbestosis is evaluated pursuant to DC 6833 under the General Formula for Interstitial Lung Disease.  In this regard, such indicates that a 60 percent evaluation for Forced Vital Capacity (FVC) of 50 to 64 percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent of predicted value, or; DLCO less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6833.  

In evaluating the Veteran's increased rating claim, the Board has also considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes referable to respiratory disabilities; however, 38 C.F.R. § 4.96(a) provides that DCs 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under DCs 6819 and 6820 will not be combined with each other or with DCs 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the DC which reflects the predominant disability with elevation to the next higher rating where the severity of the overall disability warrants such rating.  Id.  Therefore, the Board will proceed with the evaluation of the Veteran's asbestosis under the General Formula for Interstitial Lung Disease.

An October 2007 VA examination noted the Veteran had sputum and exhibited diminished breath sounds upon examination.  He was observed to have restrictive lung disease.  A pulmonary function test (PFT) showed an FVC of 63 percent predicted and post-bronchodilation with a DLCO of 58 percent.  The examiner noted the Veteran's DLCO was severely reduced.  Diagnosis included pleural plaques and interstitial lung disease consistent with asbestos related lung disease.  

VA treatment records dated in July 2009 include a chest x-ray which revealed mild pulmonary congestion with no signs suggesting pleural calcification.  At that time, the Veteran reported dyspnea, wheezing, shortness of breath and a cough.  A private PFT dated August 2009 showed an FVC of 72 percent predicted and 54 percent post-bronchodilation with a DLCO of 52 percent.  

A February 2012 VA examination noted the Veteran's diagnosis of asbestosis.  The Veteran was noted to have progressed to asbestosis level 3.  He reported using Combivent, an inhaler, when he got a cold or bronchitis.  It was noted that his condition did not require the use of oral bronchodilators, antibiotics, or oxygen therapy.  The examiner noted tightness in the Veteran's chest with shortness of breath and dyspnea on exertion.  The Veteran denied a cough.  A PFT was performed, revealing an FVC of 80 percent predicted and 68 percent post-bronchodilator with a DLCO of 78 percent predicted.  The examiner noted that the predicted FVC percentage best reflected the Veteran's level of disability.  No exercise capacity testing was performed.  

A private PFT dated November 2013 revealed an FVC of 52 percent predicted and 49 percent post-bronchodilator with a DLCO of 77 percent predicted.  Based on these results, the RO assigned a 100 percent disability rating as of November 13, 2013, the date of such examination.  A December 2013 private chest CT revealed small nodular densities in right middle and lower lobes, which would be monitored for changes.  

The Board finds that, when applying the rating criteria, the evidence prior to November 13, 2013, does not warrant a rating in excess of 60 percent for asbestosis.  There has been no objective findings of an FVC less than 50 percent predicted or DLCO less than 40 percent predicted prior to such date.  The lowest FVC percentage during the time period on appeal was 54 percent and the lowest DLCO percentage was 52 percent.  Furthermore, the evidence of record does not show that the Veteran had cor pulmonale or pulmonary hypertension or required oxygen therapy.  While no exercise capacity testing was done, the Board finds that such is not necessary under 38 C.F.R. § 4.96(d)(1)(i) because alternative criteria for rating the Veteran's asbestosis was provided.  Therefore, a rating in excess of 60 percent for the Veteran's service-connected asbestosis, prior to November 13, 2013, is not warranted under DC 6833.  

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, to include shortness of breath, dyspnea on exertion, chest tightness and pain, and fatigue, as well as the resulting limitations, to include difficulty lifting, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that have been assigned.  Specifically, while  his asbestosis is rated based on PFTs, such contemplates the difficulty resulting from decreased lung capability, which includes the Veteran's aforementioned symptoms and limitations.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of asbestosis.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected asbestosis.   

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected asbestosis.  See, Hart, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected asbestosis with the established criteria for such found in the rating schedule and finds the Veteran's symptomatology is fully addressed by the rating criteria under which his disability is rated.  Specifically, the rating criteria contemplate the Veteran's symptoms, to include shortness of breath, dyspnea on exertion, chest tightness and pain, and fatigue, as well as the resulting limitations, to include difficulty lifting, in considering the results of PFT.  There are no additional symptoms of his disability that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected asbestosis.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Furthermore, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Moreover, asbestosis is his sole service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Based on the evidence of record, the Board finds no basis upon which to award a disability rating in excess of 60 percent for asbestosis prior to November 13, 2013.  In making this determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the assignment of a higher rating.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

A rating in excess of 60 percent prior to November 13, 2013, for asbestosis is denied.  


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for a TDIU prior to November 13, 2013 so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran filed an application for TDIU in December 2007.  At that time, he noted that he left his job due to a disability and could not work because of his asbestosis.  In a February 2012 statement, the Veteran noted that his shortness of breath caused fatigue and weakness, requiring frequent rest.  In a March 2012 addendum to the February 2012 VA examination, the examiner opined that the Veteran was able to do sedentary, light and medium work and could lift up to fifty pounds.  The Veteran further noted in a July 2012 substantive appeal that he often has to stop what he is doing due to shortness of breath and tightness in his chest.  He noted that he may be able to work a couple of days at a time but would require rest on the third or fourth day.  He reported having no endurance for work.  In a July 2013 disability benefits questionnaire, the Veteran was noted to be unable to work due to shortness of breath with just mild exertion.  A few months later in November 2013, the Veteran was awarded a 100 percent evaluation for his asbestosis, indicating an increase in severity.  

In this regard, as noted in the Introduction, as the Veteran's sole service-connected disability of asbestosis has been rated 100 percent as of November 13, 2013, the issue of entitlement to a TDIU based on such disability is rendered moot as of such date.  

However, prior to such date, the evidence of record offers contradicting opinions regarding the functional impact of the Veteran's asbestosis on his ability to secure and maintain gainful employment.  The Board notes that, while the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, see 38 C.F.R. 
§ 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board finds that a retrospective opinion that provides a full description of the effects of the Veteran's service-connected asbestosis on his ordinary activities, to include his employability, should be obtained.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In this regard, the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Accordingly, the case is REMANDED for the following action:

1.  Forward the record to an appropriate medical professional so as to determine the functional impact of the Veteran's asbestosis on his ordinary activities, to include his employability, for the period prior to November 13, 2013.  The record contents must be made available for review.  The examiner is requested to describe the Veteran's employment history.  

In this regard, the examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's asbestosis on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

All opinions expressed should be accompanied by supporting rationale.

2.   After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


